Summary prospectus supplement July 21, 2010 Putnam Absolute Return 100 Fund Putnam California Tax Exempt Income Fund Putnam Absolute Return 300 Fund Putnam Diversified Income Trust Putnam Absolute Return 500 Fund Putnam Equity Income Fund Putnam Absolute Return 700 Fund The Putnam Fund for Growth and Income Putnam American Government Income Fund The George Putnam Fund of Boston Putnam AMT-Free Municipal Fund Putnam Income Fund Putnam Asset Allocation: Balanced Portfolio Putnam New York Tax Exempt Income Fund Putnam Asset Allocation: Conservative Portfolio Putnam Tax Exempt Income Fund Putnam Asset Allocation: Growth Portfolio Putnam U.S. Government Income Trust The summary prospectus for each fund listed above is supplemented to reflect that shares of the fund purchased on or after August 2, 2010 are not subject to the 1% redemption fee (also known as a short-term trading fee) identified in the Shareholder fees table in the Fees and expenses section. PUTNAM INVESTMENTS 262899 7/10
